IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT



                                           No. 96-40132
                                        (Summary Calendar)



RONALD SUTHERLAND,

                                                                      Plaintiff-Appellant,

                                     versus


UNIDENTIFIED LARSON, Dr.; UNIDENTIFIED WILSON, Warden;
ANDY COLLINS, Director, TDCJ-ID,

                                                                      Defendants-Appellees.


                                        ----------
                         Appeal from the United States District Court
                               for the Eastern District of Texas
                                  (USDC No. 6:94-CV-684)
                                        ----------
                                       October 23, 1996
Before Davis, Emilio M. Garza, Stewart, Circuit Judges.

PER CURIAM:*

       Ronald Sutherland, #665770, appeals the dismissal of his 42 U.S.C. § 1983 complaint as

frivolous under 28 U.S.C. § 1915(d). Sutherland argues that the district court abused its

discretion in dismissing his deliberate-indifference, access-to-the-courts, and conditions-of-

confinement claims.



       *
         Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
       We have reviewed the record and the district court's opinion and perceive no reversible

error. Accordingly, we affirm for essentially the reasons given by the district court. See

Sutherland v. Wilson, C.A. No. 6:94cv684 (E.D. Tex. Jan. 12, 1996). All other claims raised in

Sutherland’s complaint and supplemental complaints and not raised in his appellate brief are

abandoned. Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).

       AFFIRMED.